Citation Nr: 1759826	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected thoracolumbar degenerative disc disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder and as secondary to service-connected thoracolumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction currently resides at the RO in Cleveland, Ohio.

In September 2017, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

With regard to the Veteran's acquired psychiatric disorder claim, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has been diagnosed with depression and schizoaffective disorder.  In light of the Court's holding in Clemons, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder.    

The Board notes that the Veteran's appeal also initially included issues of entitlement to service connection for alcohol dependence.  These claims were denied in the above-referenced December 2009 rating decision.  The Veteran thereafter filed a timely notice of disagreement as to this issue in April 2010.  However, the RO continued the denial of entitlement to service connection for alcohol dependence in an April 2011 statement of the case.  The Veteran subsequently filed a VA Form 9 in May 2011, in which he checked the box in section 9.A. but with scratched marks.  Pertinently, the Veteran thereafter only listed issues of sleep apnea and depression that he indicated to appeal.      

The Court has held that VA must seek clarification when a submission is ambiguous as to the appellant's intent.  Evans v. Shinseki, 25 Vet. App. 7 (2011).  In that case, the appellant checked box 9.A. on his VA Form 9, but then went on to specifically list three of the six issues which had been addressed in the SOC.  While the Veteran only listed the issues of sleep apnea and depression and did not specifically state that he did not want to appeal the alcohol dependence issue, he has not since indicated that he desired to appeal a separate claim of service connection for alcohol dependence.  During the September 2017 Board hearing, the VLJ identified only the issues of service connection for sleep apnea and depression on appeal and the Veteran concurred and did not indicate that service connection for alcohol dependence was on appeal.  In any event, the Veteran has reported that his alcohol dependence is related to his depression.  See the Veteran's April 2010 notice of disagreement.  Accordingly, the Board finds that a separate claim of service connection for alcohol dependence is not on appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed sleep apnea is caused by his service-connected thoracolumbar degenerative disc disease.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea secondary to service-connected thoracolumbar degenerative disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for sleep apnea.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   As discussed below, there is sufficient evidence of record to grant the Veteran's claim of entitlement to service connection for sleep apnea.  Therefore any error in complying with the notice or assistance requirements with respect to the claim is moot.  

Service  connection for sleep apnea

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to service-connected thoracolumbar degenerative disc disease.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

With respect to a current disability, the competent medical evidence of record indicates a diagnosis of sleep apnea.  See, e.g., a private treatment record from L.T., M.D., dated May 2011.  Additionally, the Veteran is service-connected for thoracolumbar degenerative disc disease.

Turning to nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed sleep apnea is at least as likely as not due to his service-connected thoracolumbar degenerative disc disease.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's sleep apnea in the form of a May 2011 private treatment record from Dr. L.T.  Specifically, Dr. L.T. reported that she has treated the Veteran for obstructive sleep apnea and noted the Veteran's report that he has snored since he was in service.  She also noted the Veteran's documented in-service treatment for back pain and subsequent weight gain due to the back pain.  Further, the Veteran experienced more snoring due to the weight gain.  As such, Dr. L.T. concluded that it is probable that the Veteran's weight gain following the service-connected back problems precipitated his obstructive sleep apnea.  Furthermore, the Veteran's spouse credibly testified during the Board hearing that during active service she observed the Veteran experiencing episodes of breathing cessation during sleep.  

The Board finds that the May 2011 private report from Dr. L.T. was based upon thorough treatment of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  
The Board also notes that there is no other medical opinion which indicates that the Veteran's current sleep apnea is not due to his thoracolumbar degenerative disc disease. 
 
Accordingly, there is a competent and credible basis to conclude that the Veteran's current sleep apnea is proximately due to his service-connected thoracolumbar degenerative disc disease, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  Therefore, service connection for sleep apnea, as secondary to the Veteran's service-connected thoracolumbar degenerative disc disease, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected thoracolumbar degenerative disc disease is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that he has an acquired psychiatric disorder related to service or alternatively secondary to his service-connected thoracolumbar degenerative disc disease.  See, e.g., the September 2017 Board hearing transcript, page 7.  The Board notes that the Veteran's service treatment records document treatment for adjustment disorder with mixed features of emotion and conduct in August 1991.  At that time, the Veteran reported stressors precipitating cocaine use which included the birth of his fourth child, being behind in child support payments to his ex-wife, and financial problems secondary to a business deal.  A report of mental status evaluation also noted his report of feeling depressed.  The remainder of his service treatment records is absent complaints of or treatment for an acquired psychiatric disorder.  Additionally, current medical evidence documents treatment for schizoaffective disorder and major depressive disorder.  See a VA treatment record dated July 2009. 

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current schizoaffective disorder and depression, or any other acquired psychiatric disorder, and his period of service or his service-connected thoracolumbar degenerative disc disease.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a current acquired psychiatric disorder that is related to his service or his service-connected thoracolumbar degenerative disc disease.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include schizoaffective disorder and depression that is attributable to his active service, to include his treatment for an adjustment disorder and depression in August 1991.

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is proximately due to or caused by his service-connected thoracolumbar degenerative disc disease.

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected thoracolumbar degenerative disc disease.  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected thoracolumbar degenerative disc disease, then he/she should quantify the degree of aggravation, if possible.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
2. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


